Citation Nr: 0023240	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-23 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to employment adjustment allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969 and from September 1971 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 determination by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A VA Individualized Written Rehabilitation Plan (IWRP), 
with the program goal of college or university faculty member 
with intermediate objectives of completion of a Master's 
degree in history and completion of a Ph.D. degree in 
history, was dated in May 1990 and signed by a VA counseling 
psychologist, a VA vocational rehabilitation specialist and 
the veteran.  

2.  The veteran completed the requirements for a Master's 
degree in history in May 1992; as of December 1992 he had not 
secured admission to a Ph.D. program in history and requested 
a change of vocational objective; VA placed the veteran's 
program in interrupted status in December 1992.  

3.  After a February 1993 VA counseling session concerning 
the veteran's request for change of vocational objective, the 
veteran was to provide additional academic information.  

4.  In a letter to the veteran dated in June 1993, a VA 
counseling psychologist stated that the required academic 
information had not been received and requested that the 
veteran contact VA; no response was received from the 
veteran.  




CONCLUSION OF LAW

The veteran is not entitled to an employment adjustment 
allowance.  38 U.S.C.A. § 3108(a) (West Supp. 2000); 
38 C.F.R. §§ 21.190, 21.268 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

With VA vocational rehabilitation training assistance under 
Chapter 31, the veteran completed a Bachelor's degree in 
1981.  He thereafter worked as a teacher and in 1984 VA 
certified the veteran as rehabilitated and awarded him an 
employment adjustment allowance.  In 1989 he reapplied for 
Chapter 31 vocational and rehabilitation benefits.  VA found 
that the veteran qualified for further Chapter 31 training 
and services, as well as an extension of his eligibility 
termination date.  

The record includes a VA IWRP, dated in May 1990 and signed 
by a VA counseling psychologist, a VA vocational 
rehabilitation specialist and the veteran.  The program goal 
stated on the IWRP was college or university faculty member, 
and the stated intermediate objectives were completion of a 
Master's degree in history and completion of a Ph.D. degree 
in history.  

A VA Form 119, Report of Contact, shows that in a telephone 
call to VA in August 1992 the veteran stated that he was 
unable to get into the University of Missouri at Columbia for 
the fall 1992 semester and it might be the fall of 1993.  He 
stated that he wanted to delay his starting date and ending 
date by at least one semester.  The veteran also indicated 
that he was involved in a court case and that, together with 
a language class he needed, would keep him busy.  

A December 1992 VA Report of Contact and a December 1992 VA 
memorandum indicate that the veteran requested additional 
counseling because he wanted to consider a change in 
objective.  It was noted that the veteran was currently in 
interrupted status and that his objective was a Ph.D. in 
history.  It was remarked that the veteran was unable to get 
into the Ph.D. program at either Washington University or the 
University of Missouri at Columbia and that he was worried 
about a Ph.D. in history and the economy.  It was stated that 
the veteran would like to switch to a program in certified 
public accounting or masters in business administration 
(MBA).  

A Chapter 31 Case Status screen printout shows that the 
veteran's case was placed in interrupted status in December 
1992.  

In a VA counseling narrative dated in February 1993, a VA 
counseling psychologist stated that the veteran reported he 
had completed the requirements for a Master's degree in 
history in May 1992, but had been unable to secure admission 
to a Ph.D. program in history.  The psychologist stated that 
the veteran requested a change of vocational objective 
because he felt that opportunities for employment, that is, 
teaching history at the junior college level, were extremely 
limited.  The veteran expressed relatively strong interest in 
accounting, and the psychologist stated that an evaluation of 
the veteran's previous academic experience by institutions 
offering the Bachelor's degree in accounting was necessary to 
determine the remaining months of entitlement required for 
the veteran to complete the requested degree.  The 
psychologist stated that the veteran would be scheduled for a 
subsequent counseling appointment upon receipt of additional 
academic information.  

The file includes a copy of a letter dated in June 1993, in 
which the VA counseling psychologist informed the veteran 
that VA had not received records indicating an evaluation of 
his previous academic experience, which was necessary to 
continue his vocational plans.  The psychologist requested 
that the veteran contact him.  A handwritten note on the 
letter, followed by the psychologist's initials, states "No 
Response."

In August 1997, the veteran submitted a copy of a letter from 
him to the VA counseling psychologist dated in April 1993.  
The letter referred to a meeting between them.  In the 
letter, the veteran stated that the psychologist had 
indicated that he felt that an accounting degree would be a 
better course of action than the goal of teaching history at 
the college level.  The veteran stated that he still felt 
that he would not be well suited in this field.  The veteran 
stated in the letter that he again requested training for an 
MBA or other career pattern.  In the letter, the veteran said 
that he was waiting to hear from the psychologist on this 
matter.  

At a hearing at the RO in September 1997, the veteran 
testified that his original program was to get a Ph.D. in 
history so that he could instruct at the college level.  He 
testified that he was unable to get into a Ph.D. program and 
was called into a meeting with a VA psychologist to discuss 
changes in his vocational rehabilitation program.  The 
veteran testified that the psychologist stated that he should 
not have been placed in this type of program because of his 
disability and that he should find a different program.  The 
veteran testified that after testing him, the psychologist 
recommended that he pursue an undergraduate degree in 
accounting, but that he told the psychologist that he would 
rather be involved in an MBA program.  

The veteran testified that in his April 1993 letter he stated 
to the psychologist that he would prefer an MBA program or 
some other career field rather than accounting.  The veteran 
testified that when he reviewed his VA file, this letter was 
not in the file.  He also testified that he had not received 
the VA psychologist's June 1993 letter.  The veteran 
testified that he felt that when VA did not receive a 
response from him, VA "dropped the ball" because they knew 
that he was in a very touchy child custody suit.  The veteran 
testified that he felt that VA should have followed up on 
this matter.  He testified that it is his contention that his 
education was not completed as it should have been and that 
he was not rehabilitated.  He testified that he felt he 
should be put into another program to find employability for 
him or that if VA deemed him to be rehabilitated he should be 
awarded the employment adjustment allowance.  The veteran 
testified that over the past three to four years he had been 
self-employed in the recycling business.  



Analysis

The pertinent legal criteria provide that in any case in 
which it is determined, at the conclusion of a veteran's 
pursuit of a vocational rehabilitation program under Chapter 
31, that the veteran has been rehabilitated to the point of 
employability the veteran will be paid an employment 
adjustment allowance for a period of two months while 
satisfactorily following a program of employment services 
provided under 38 U.S.C.A. § 3104(a)(5).  38 U.S.C.A. 
§ 3108(a)(2); 38 C.F.R. § 21.268.  The services described 
under 38 U.S.C.A. § 3104(a)(5) (West 1991) are placement 
services to effect suitable placement in employment, and 
postplacement services to attempt to insure satisfactory 
adjustment in employment.  

An employment adjustment allowance will be paid when the 
veteran's classification in rehabilitation to the point of 
employability status is terminated under the provisions of 
38 C.F.R. § 21.290(d) while an employment adjustment 
allowance will not be paid if termination is for one of the 
reasons specified in 38 C.F.R. § 21.190(e).  38 C.F.R. 
§ 21.190(f).  

Under 38 C.F.R. § 21.190(d), VA will consider a veteran to 
have completed the period of rehabilitation to the point of 
employability and will terminate this status, i.e., 
rehabilitation to the point of employability status, under 
the following conditions:  (1) The veteran achieves the goals 
of, and has been provided services specified in, the IWRP; 
(2) The veteran who leaves the program has completed a 
sufficient portion of the services prescribed in the IWRP to 
establish clearly that he is generally employable as a 
trained worker in the occupational objective established in 
the IWRP; (3) The veteran, who has not completed all 
prescribed services in the IWRP, accepts employment in the 
occupational objective established in the IWRP with wages and 
other benefits commensurate with wages and benefits received 
by trained workers; or (4) The veteran satisfactorily 
completes a prescribed program but is unable to take a 
required licensure examination within a prescribed period.  
38 C.F.R. § 21.190(d).  

Conditions for termination of rehabilitation to the point of 
employability status under 38 C.F.R. § 21.190(e)  include: 
(1) The veteran, without sufficient reason, fails to report 
for the program, refuses to report or delays reporting for 
the program; (2) Either the veteran or VA interrupts the 
period of rehabilitation to the point of employability; (3) 
Either VA or the veteran discontinues the period of 
rehabilitation to the point of employability; (4) The veteran 
reaches his termination date, and there is no basis for 
extension; (5) The veteran's entitlement to training and 
rehabilitation services under Chapter 31 is exhausted, and 
there is no basis for extension; or (6) Service connection 
for the veteran's service-connected disability is severed by 
VA or he otherwise ceases to be eligible.  38 C.F.R. 
§ 21.190(e).  

Review of the record shows that in April 1997 the veteran 
claimed entitlement to an employment adjustment allowance.  
He argues that VA should have followed up on his request to 
change program objectives or should, in the alternative, 
determine that he is rehabilitated.  

The Board finds that the veteran does not qualify for an 
employment adjustment allowance.  In this regard, the Board 
notes that the evidence shows and the veteran does not 
dispute that he does not meet any of the criteria for 
termination of rehabilitation to the point of employability 
status set out in 38 C.F.R. § 21.190(d).  Whether VA should 
have followed up on his request to change program objectives 
is not relevant to the issue before the Board.  Moreover, the 
veteran's argument to the effect that he should be deemed to 
be rehabilitated supports a determination that the 
termination of rehabilitation to the point of employability 
status was under conditions set forth in 38 C.F.R. 
§ 21.190(e), rather than in 38 C.F.R. § 21.190(d).  As noted 
above, an employment adjustment allowance is precluded if the 
termination of rehabilitation to the point of employability 
status was under conditions set forth in 38 C.F.R. 
§ 21.190(e).

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the veteran's claim must be 
denied because it lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER

Entitlement to an employment adjustment allowance is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

